

AMENDMENT TO
EMPLOYMENT AGREEMENT

THIS AMENDMENT TO EMPLOYMENT AGREEMENT (this "Amendment") is dated as of October
30, 2012 (the "Amendment Effective Date"), between YRC Worldwide Inc., a
Delaware corporation (together with its successors and assigns, the "Company")
and Jamie G. Pierson ("Executive").
WHEREAS, the Company and Executive entered into an Employment Agreement on
November 3, 2011 (the "Original Agreement"), pursuant to which Executive is
presently employed by the Company, and
WHEREAS, the Company and Executive have mutually determined that certain
provisions of the Original Agreement are ambiguous and may not accurately and
appropriately address all essential elements required to reflect the original
mutual intent of the parties with respect to the impact of dilutive events on
certain awards provided under the Original Agreement, and
WHEREAS, the Company and Executive desire to amend the terms of the Original
Agreement as set forth herein,
NOW, THEREFORE, it is hereby agreed as follows:
1.    Terms. Capitalized terms used and not otherwise defined herein shall have
the meanings given such terms in the Original Agreement.
2.    Amendments.
a.    Sections 4(a) and 4(b) of the Original Agreement are hereby deleted in
their entirety as of the Amendment Effective Date and replaced with new Sections
4(a) and 4(b) as follows:
(a)    Restricted Stock Award. Provided Executive is still then employed, as
soon as administratively feasible following (i) the date the shareholders
approve the Company’s new management incentive plan (the "Plan") and (ii) the
Company has effectuated the reverse stock split of the Company’s common stock
(the "Grant Date"), Executive shall be granted a restricted stock award for a
number of common shares equal to 0.3% (the "Initial Award Percentage") of the
outstanding common stock of the Company, calculated on a Grant Date
Fully-Diluted Basis (as defined in Section 4(g)), as of the Grant Date (the
"Initial Award"). The Initial Award shall be subject in all respects to the
terms of the applicable restricted stock award agreement evidencing the Initial
Award and the Plan; provided, that, the Initial Award shall provide in part that
25% of the shares subject to such award shall be released from restriction and
vest on January 1, 2013 and that an additional 25% of the shares subject to such
award shall be released from restriction and vest on each of the second, third
and fourth anniversaries of the Effective Date; provided, further, that,
Executive is still then employed by the Company on each such date. In addition,
subject to applicable legal and accounting restrictions, the Initial Award will
provide that Executive may elect to satisfy his minimum income tax withholding
obligations by having the Company withhold a sufficient number of shares with a
fair market value equal to such withholding obligation. Executive will have an
opportunity to review and provide input on the applicable restricted stock award
agreement evidencing the Initial Award.
(b)     Performance Awards. Provided Executive is continuously employed the
first day of the first calendar month following the end of the respective fiscal
years, within ninety

Page 1 of 1



--------------------------------------------------------------------------------



(90) days following the end of each of the four completed fiscal years beginning
with fiscal year 2012, Executive shall be granted a restricted stock award (each
a "Performance Award") for a number of common shares up to 0.175% of the
outstanding common stock of the Company, calculated based on a Subsequent Award
Fully-Diluted Basis (as defined in Section 4(g) as of the applicable grant date
for each Performance Award), if one or more pre-established performance goals
for such completed fiscal year established by the Compensation Committee of the
Board (the "Committee"), after consultation with Executive, have been achieved,
as determined by the Committee. The final percentage of outstanding common
stock, calculated on a Subsequent Award Fully-Diluted Basis as of a Performance
Award’s grant date, for which each such Performance Award relates after the
applicable level of performance goal achievement has been determined, is that
Performance Award’s "Applicable Performance Award’s Percentage." A Performance
Award shall be 50% vested upon the date of grant and 50% vested on the first
anniversary of the date of grant; provided, that, Executive has not been
terminated pursuant to Section 6(c) or Section 6(e)(i) prior to such anniversary
or such grant date (but after remaining continuously employed as required
pursuant to the beginning of this Section 4(b)), as applicable. In addition,
subject to applicable legal and accounting restrictions, the Performance Award
will provide that Executive may elect to satisfy his minimum income tax
withholding obligations by having the Company withhold a sufficient number of
shares with a fair market value equal to such withholding obligation. This
Section 4(b) shall survive expiration of the Agreement for so long as is
necessary to give effect thereto, although this survival clause shall not be
construed as a guarantee of Executive’s employment for any particular period.
The scheduled vesting of the Initial Award and the Performance Award(s) are set
forth on Annex A hereto.
b.    A new Section 4(g) shall be added, effective as of the Amendment Effective
Date, as follows:
(g)    Anti-Dilution Equity Adjustment Award. It is the intention of the parties
hereto that, as of December 31, 2015 (such date being the last day of
Executive's Term of Employment and disregarding for this purpose any potential
agreed upon future extension thereof) (the "Equity Adjustment Date"), the number
of shares eligible to be earned and received by Executive pursuant to the
Initial Award and each Performance Award shall not be less than the sum of the
Initial Award Percentage and each Applicable Performance Award's Percentage
(such sum, the "Aggregate Awards' Percentage") of the total outstanding common
stock of the Company, calculated on a Subsequent Award Fully-Diluted Basis, as
of the Equity Adjustment Date. Accordingly, as of the Equity Adjustment Date, if
due to an increase in the number of shares of outstanding common stock of the
Company issued and issuable, calculated on a Subsequent Award Fully-Diluted
Basis, the Aggregate Awards' Percentage relates to a percentage of the
outstanding common stock of the Company, calculated on a Subsequent Award
Fully-Diluted Basis, that is less than the number of shares that have been
issued pursuant to the Initial Award and each Performance Award, provided
Executive is continuously employed through the Equity Adjustment Date, Executive
shall be granted within thirty (30) days of the Equity Adjustment Date an
additional restricted award of common stock (an "Equity Adjustment Award"). The
Equity Adjustment Award shall be as follows:

Page 2 of 2



--------------------------------------------------------------------------------



(i)     The Equity Adjustment Award shall be fully vested upon its date of
grant;
(ii)    Subject to clause (iii) below, the number of shares of common stock
granted to Executive pursuant to the Equity Adjustment Award shall be a number
of shares such that the aggregate number of shares, when taking into account
both the Equity Adjustment Award and all of the shares previously granted
pursuant to the Initial Award and each of the Performance Awards, equals the
Aggregate Awards' Percentage of the outstanding common stock of the Company,
calculated on a Subsequent Award Fully-Diluted Basis, on the Equity Adjustment
Date, with such Aggregate Awards' Percentage being measured immediately after
the grant of such Equity Adjustment Award, rounded down to the nearest whole
share; and
(iii)    Anything contained in this Section 4(g) to the contrary
notwithstanding, no additional shares shall be issued in connection with the
Equity Adjustment Award where the same additional shares would otherwise be
issued pursuant to an adjustment otherwise made under the applicable equity plan
of the Company.
For purposes of this Section 4:
(x) "Grant Date Fully-Diluted Basis" means, when calculating the number of
outstanding shares of the Company's common stock as of the Grant Date, the
number of shares of outstanding common stock of the Company (including
outstanding restricted share grants), plus the aggregate number of shares of
common stock of the Company that could be issued upon the conversion of all of
the Company's Series A Notes and Series B Notes; and
(y) "Subsequent Award Fully-Diluted Basis" means, when calculating the number of
outstanding shares of the Company's common stock as of each applicable grant
date of a Performance Award or the Equity Adjustment Award, the number of shares
of outstanding common stock of the Company (including outstanding restricted
share grants), plus the aggregate number of shares of common stock of the
Company that could be issued (A) upon the conversion of all remaining Company
Series A Notes and Series B Notes, (B) pursuant to any equity award granted or
eligible to be granted under a Company shareholder-approved equity plan or in
connection with an employment inducement equity award, and (C) pursuant to any
other options, warrants, rights, agreements, convertible notes, convertible
preferred stock or other securities, or other obligations outstanding at such
date.
c.     Section 5(d) of the Original Agreement is deleted in its entirety and
substituted by the phrase "Intentionally Omitted."
d.     A new sentence is inserted after the first sentence of Section 3 of the
Original Agreement, to read in its entirety as follows:
"On the Amendment Effective Date, the Company shall increase Executive's
annualized Base Salary (as may be adjusted since the date of the Original
Agreement) by twelve thousand U.S. dollars ($12,000), payable in accordance with
the regular payroll practices applicable to senior executives of the Company."

Page 3 of 3



--------------------------------------------------------------------------------



3.    Original Agreement Continues. Other than as amended by this Amendment, the
Original Agreement shall continue in full force and effect.
4.    Miscellaneous. This Amendment shall be governed by and construed in
accordance with the laws of the State of Delaware. This Amendment may be
executed in several counterparts, each of which is an original. It shall not be
necessary in making proof of this Amendment or any counterpart hereof to produce
or account for any of the other counterparts.
IN WITNESS WHEREOF, the parties have executed this Amendment on the date first
above written.
YRC Worldwide Inc.    Executive


By     /s/ James L. Welch            /s/ Jamie G. Pierson    
    James L. Welch        Jamie G. Pierson
    Chief Executive Officer        

Page 4 of 4

